                       UNITED STATES DISTRICT COURT                       FILED
                       EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division
                                                                        MAR 1 9 2020

                                                                   CLERK. U.S. DISTRICT COURT
                                                                          NORFOLK. VA
SHERYL DENISE KELLUM


                    Plaintiff,

     V.                                                    ACTION NO. 2:18cv543


ISLE OF WIGHT COUNTY, VIRGINIA,
and GERALD H. GWALTNEY,
Individually and in his
Official Capacity,

                    Defendants.




                          MEMORANDUM FINAL ORDER


     This matter comes before the court on the Motions for Summary

Judgment and briefs in support filed by Defendants Isle of Wight

County and Gerald H. Gwaltney on August 15, 2019, and August 16,

2019. ECF Nos. 23, 24, 25, 26.

                          I. Procedural History

     The Plaintiff filed her Complaint in this court on October 8,

2018. ECF No. 1. On May 15, 2019, the Plaintiff filed an Amended

Complaint. ECF No. 17. Count I of the Amended Complaint alleged

that the Defendants violated the Plaintiff's First Amendment free


speech    rights;    Counts   II   and    III   alleged    that   the   Defendants

terminated    the     Plaintiff's        employment   in    violation       of    the

Americans with Disabilities Act of 1990 ("ADA"); Counts IV and V

alleged that the Defendants retaliated against the Plaintiff in
violation of the ADA; and Count VI alleged that the Defendants

denied the Plaintiff her rights to procedural due process when

they terminated her, in violation of the Fourteenth Amendment of

the United States Constitution. Id. Defendant Isle of Wight County

("the County") filed an Answer on May 17,                  2019, and     Defendant

Gwaltney filed an Answer on May 21, 2019. ECF Nos. 18, 19. The

Defendants filed their Motions for Summary Judgment on August 15,

2019, and August 16, 2019, seeking dismissal of all counts of the

Amended     Complaint.    ECF    Nos. 23,    25.     The    Plaintiff     filed    a

Memorandum in Opposition on August 31, 2019. ECF No. 30. In her

Memorandum in Opposition, the Plaintiff did not object to dismissal

of   her   First    Amendment   claim   in   Count   I.    Id.   at 3.   Defendant


Gwaltney replied on September 5, 2019, and Defendant Isle of Wight

County replied on September 6, 2019. ECF Nos. 34, 35.

      On September 12, 2019, this court referred the Motions for

Summary Judgment to United States Magistrate Judge Lawrence R.

Leonard, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b), to conduct hearings,

including evidentiary hearings, if necessary, and to submit to the

undersigned        district   judge     proposed     findings     of     fact,    if

applicable, and recommendations for the disposition of the Motions

for Summary Judgment. ECF No. 36.

      Judge Leonard filed the Report and Recommendation ("R&R") on

February 13, 2020. ECF No. 39. The R&R recommended that the Motions
for Summary Judgment be granted and that the Amended Complaint be

dismissed with prejudice. The parties were advised of their right

to file written objections to the findings and recommendations

made by the Magistrate Judge within fourteen (14) days from the

date of the mailing of the R&R to the objecting party. JA. at 35.

Defendant   Gwaltney filed    Objections   on    February 26,     2020.   EOF

No. 40. The Plaintiff filed Objections on February 27, 2020. EOF

No. 41. The County filed a Response to the Objections on March 8,

2020. EOF No. 42. Gwaltney and the Plaintiff filed Responses to

the Objections on March 11, 2020. EOF Nos. 43, 44.

     Pursuant   to   Rule   72(b)   of   the    Federal   Rules   of   Civil

Procedure, the court, having reviewed the record in its entirety,

shall make a ^ novo determination of those portions of the R&R to

which the parties    have specifically objected.          Fed. R. Civ. P.

72(b). The court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the

matter to him with instructions. 28 U.S.C. § 636(b)(1).

   II. Plaintiff's Objections on the ADA Claims (Counts II-V)

     The R&R found that neither the County nor Gwaltney could be

liable for termination or retaliation under the ADA, because the

Plaintiff was employed by Gwaltney, not the County; the County and

Gwaltney did not jointly employ the Plaintiff; and Gwaltney cannot

be solely liable     under the ADA because        he employs fewer than

fifteen employees. R&R at 11-19. The R&R further found that, even
if Gwaltney and the County could be liable under the ADA, the

Plaintiff's    ADA    claims    failed     on   the    merits.    R&R    at 31.   The


Plaintiff    objects     to   each    of   these      conclusions,      except    that

Gwaltney was not an employer of fifteen or more employees.

        For the reasons stated below, the court agrees with the R&R

with respect to the Defendants' liability under the ADA, and finds

as a matter of law that neither the County nor Gwaltney can be

liable to the Plaintiff for her termination under the ADA. Because


her ADA claims fail before reaching the merits, the Plaintiff's

objections to the R&R's analysis of the merits of those claims are

moot.


 A. Objection to Finding that the Plaintiff Was Not Employed by
                           the County

      The Plaintiff first objects to the R&R's finding that the

County is not liable to the Plaintiff under the ADA, because the

Plaintiff was employed by Gwaltney, not the County.

      The ADA forbids discrimination by a "covered entity," and

defines that term to include the individual's employer. 42 U.S.C.

§§ 12112, 12111. The question of whether the Plaintiff was employed

by Gwaltney or the County is an important one, because Gwaltney

does not qualify as an "employer" for purposes of the ADA.^ The




      ^ To be liable under the ADA, an employer must have fifteen
or   more   employees.   42    U.S.C. § 12111(5).          The   Commissioner      of
Revenue's    office    had    ten    employees.    Gwaltney      Dep.   at 84,    ECF
No. 26-1.
law is similarly clear that employees of a constitutional officer,

such as Gwaltney, are employed by that officer and not by the

county or city in which they work. See Va. Const., art. VII, § 4

(listing ''commissioner of revenue" as a constitutional officer);

Va. Code. § 15.2-1603 (providing for the appointment and removal of

deputies by the constitutional officer); Jenkins v. Weatherholtz,

909   F.2d    105,    107     (4th   Cir.   1990)   ("The   Virginia    Code     makes

deputies employees of the [constitutional officer], not employees

of    the    local    governing      body . . . .").     As    a    result,   if   the

Plaintiff was an employee of Gwaltney, then her ADA claims fail as

a matter of law.


       The   R&R     found,    and   the    Plaintiff   does   not    dispute,     that

Gwaltney is a "constitutional officer" by virtue of his position

as the elected Commissioner of Revenue for the County, and thus he

is not an employee of the County. R&R at 13. The R&R also found,

and the Plaintiff likewise does not dispute, that Gwaltney's office

employed fewer than fifteen employees. Id. at 15 n.4. Since the

Plaintiff was one           of Gwaltney's deputies and             Gwaltney was the

individual who terminated her employment, the R&R reasoned, her

employer for ADA purposes was Gwaltney, not the County. Id. at 14.

       The Plaintiff objects, claiming that her "actual employer"

was the County, not Gwaltney, and she points to several facts that

illustrate a "master-servant" relationship between her and the

County under agency law principles. PI. Obj. at 6. For example.
the     County   had    final     approval       power    over     the    Plaintiff's

application for employment; she was paid, in part, out of County

funds; and the County produced various documents concerning her

employment, including tax forms and personnel policy manuals. Id.

at 6-7. Even if so, as discussed below, these facts do not support

the Plaintiff's claim that the County was her employer.

        As the Plaintiff recognizes, the ''touchstone" of the ADA's

employer    inquiry     is     which    entity    exercised       control   over    the

employee     and       her     work.     Pi.     Obj.     at 6;     see     Clackamas

Gastroenterology Assocs., P. C. v. Wells, 538 U.S. 440, 449 (2003).

Although the evidence does show that Gwaltney outsourced human

resources, payroll, and other functions to the County, the fact

that the County handled these back-office administrative processes

does not mean that it was the Plaintiff's employer. The Plaintiff's

Objection does not point to any evidence that the County exercised

control over her day-to-day work. Rather, the undisputed evidence

shows    that    the    Plaintiff's       daily    work    occurred       within    the

Commissioner     of    Revenue's       Office.    See    Kellum    Dep.   at 24,    EOF

No. 26-3 (stating that she went to work at the Commissioner of

Revenue's    Office).        Significantly,      the    evidence    on    the   alleged

retaliatory act at issue in this case, the Plaintiff's termination,

points decisively in the direction of Gwaltney as her employer.

See Gwaltney Dep. at 93 ("I terminated [the Plaintiff]"). This

result accords with Virginia law, as the Supreme Court of Virginia
has   found   that     deputies   of    other    constitutional         officers     are

employees of the officer, and not the local county. See Roop v.

Whitt, 289 Va. 274, 280 (2015). Accordingly, the court OVERRULES

the   Plaintiff's      objection    on    this       issue   and   finds    that     the

Plaintiff was not a County employee for purposes of the ADA.

        In sum, under the applicable law and the undisputed facts set

forth    above,    the    Plaintiff      was    an    employee     of   Gwaltney      as

Commissioner      of   Revenue,   not the       County. Because         Gwaltney, as

Commissioner of Revenue, was not an employer under the ADA,^ the

Plaintiff s ADA claims fail as a matter of law, unless she                           was

jointly employed by the County.

 B. Objection to Finding that Gwaltney and the County Were Not
                        Joint Employers

        The Plaintiff next objects to the R&R's conclusion that the

County and Gwaltney were not her joint employers. PI. Obj. at 8.

Under the joint employer doctrine, two different entities can be

liable    under    a   statute    such    as    the    ADA   if    they    ''share   or

co-determine      those   matters      governing      the    essential     terms     and

conditions of employment." Butler v. Drive Auto. Indus, of Am.,

Inc., 793 F.3d 404, 408 (4th Cir. 2015) (quoting Bristol v. Bd. of

Cty. Comm'rs, 312 F.3d 1213, 1218 (10th Cir. 2002)). The Fourth

Circuit has identified nine factors for courts to use in making

this determination. Butler, 793 F.3d at 414.



         See supra note 1.
       The R&R concluded that the joint employer doctrine did not

apply, because the Butler factors, taken together, did not show

that the County and Gwaltney were joint employers.^ Of the nine

Butler factors, the R&R found that there was no evidence for the

Plaintiff's position on any of the three most important factors.

R&R at 16-18 & n.9. In her Objection, the Plaintiff asserts that

there are sufficient facts in the record to support a finding that

the County and Gwaltney were joint employers of the Plaintiff, and

that the R&R erroneously considered each of the relevant factors

'"in   seclusion,       rather     than       under   the    totality     of   the

circumstances." PI. Obj. at 8. The Plaintiff otherwise relies on

the facts and arguments raised in her Memorandum in Opposition,

which was previously considered by the Magistrate Judge. Id.

       Contrary to the assertions of the Plaintiff, the R&R did not

consider the Butler factors '"in seclusion." PI. Obj. at 8. While

the R&R did consider each factor one at a time, it did so to show

the lack of evidence in favor of the Plaintiff's position on each

point. This court agrees with the R&R's evaluation of the Butler

factors    and   with    its     assessment     of    the   Plaintiff s   pre-R&R

briefing.   Given   the    scant evidence         supporting    the   Plaintiff's




       3 The R&R also cited to other courts in this Circuit that have
held that the joint employer doctrine does not apply in cases where
the plaintiff is employed by a constitutional officer. R&R at 15
(citing, e.g., Leuenberqer v. Spicer, No. 5:15cv36, 2016 U.S. Dist.
LEXIS 10074 at *36 (W.D. Va. Jan. 28, 2016)).

                                          8
position on most of the Butler factors, and since the only record

evidence    on    the    most   important    factors      points     towards      the

Defendants' position, not the Plaintiff's, a reasonable jury could

not find that these factors in their totality established that

Gwaltney and the County were joint employers. Accordingly, the

court OVERRULES the Plaintiff's objection on this point. Having

found that the Plaintiff was employed by Gwaltney, who is not an

employer under the ADA, and that the Plaintiff was not jointly

employed by the County, the court finds that the ADA claims in

Counts II-V fail as a matter of law.


 C. Objection to Conclusion that the Plaintiff's ADA Claim Fails
                                  on the Merits


      The Plaintiff also objects to the R&R's finding that, even if

the County and Gwaltney could be considered joint employers for

liability    purposes,     they    would    still    be   entitled    to    summary

judgment on      the    merits of the ADA termination          and    retaliation

claims. R&R at 19. For the reasons previously stated, the court

concludes that the Plaintiff's ADA claims against the Defendants

should be dismissed as a matter of law without reaching the merits

of   the   claims.     Accordingly,   the    court    OVERRULES      AS    MOOT   the

Plaintiff's objections concerning the merits of her ADA claim

 II. Plaintiff's Objections on the Due Process Claim (Count VI)

      The Plaintiff's final objection is to the R&R's finding that

her procedural due process rights were not violated when Gwaltney
fired her. PI. Obj. at 20. Generally, a public employee has a

property interest in her continued employment, if state law or her

employment contract creates such an interest. See Bishop v. Wood,

426 U.S. 341, 344 (1976). As the R&R points out, Virginia statutes

and   governing    case    law       are   clear   that    employees     of   Virginia

constitutional officers are at-will employees with no protectible

property interest in their continued employment. R&R at 33; see

Va. Code. § 15.2-1603 ("[a]ny such deputy may be removed from office

by his principal"); Jenkins v. Weatherholtz, 909 F.2d .105, 107

(4th Cir. 1990) (finding that sheriff's deputies do not have a

protectible property interest in their employment).

        The Plaintiff points to evidence that, even if there was no

statutory property interest in her continued employment, perhaps

there    was   a contractual one. In             particular,    she states that a

''Memorandum of Agreement" signed by Gwaltney places all employees

of the Office of the Commissioner of Revenue on the County pay

plan, which she argues entitled employees like her to the County's

personnel      policies.   ECF       No. 30-6.     However,     the    Memorandum   of

Agreement specifically exempts the Office from the grievance and

disciplinary sections of the County policy manual. Id. In addition,

the   evidence    includes       a    form    signed      by   the    Plaintiff   that

acknowledges she was an employee at will. ECF No. 26-7. Contrary

to the Plaintiff's objection, the law and the evidence show that

she had neither a statutory nor a contractual property interest in


                                            10
her continued employment. Accordingly, the court OVERRULES the

Plaintiff's objection on the procedural due process issue.

                    III. Defendant Gwaltney's Objections

       Gwaltney objects to two aspects of the R&R. First, he objects

to the conclusion that the Plaintiff successfully established her

prima facie case of retaliation under the ADA. Gwaltney Obj. at 1,

ECF No. 40. Second, Gwaltney objects to the R&R's statement that

it was ^^undisputed" that he told the Plaintiff he was opting out

of the County personnel policy in order to fire the Plaintiff.

Gwaltney Obj. at 4. Because these objections concern the merits of

the Plaintiff's ADA claims, and the court has already concluded

that   the   Plaintiff's   ADA    claims    are   barred   as   a   matter   of    law


without      reaching   their    merits,    the    court   OVERRULES      AS      MOOT

Gwaltney's objections to the R&R.

                                 IV. Conclusion


       Having reviewed the record in its entirety and the Objections

to the R&R, and having made ^ novo determinations with respect

thereto, the court hereby OVERRULES the Plaintiff's Objections to

the    R&R    and    Defendant    Gwaltney's       Objections       to   the      R&R.

Specifically, in regard to Counts II-V, the court overrules the

Plaintiff's objections to the R&R's findings that the Plaintiff

was employed by Gwaltney and that the County was not her joint

employer. Because the Plaintiff was not employed by the County,

and because Gwaltney is not an employer under the ADA, the court


                                       11
dismisses the Plaintiff's ADA claims against both Defendants. As

a result, the Plaintiff's remaining objections to the R&R's finding

on the merits of her ADA claims, as well as Defendant Gwaltney's

objections    to the    R&R,    are   overruled   as    moot.     The    court also

overrules the Plaintiff's objection regarding her procedural due

process    claim   in   Count   VI.    Further,   the     Plaintiff        agreed   to

dismissal of her First Amendment claim in Count I, and the court

ADOPTS AND APPROVES IN FULL the findings and recommendations in

the R&R as set forth in Sections IV.1, IV.2, and IV. 4'^ of the R&R.

Accordingly, the court GRANTS the Defendants' Motions for Summary

Judgment, and DISMISSES the Amended Complaint with prejudice.

        The Clerk is DIRECTED to enter judgment for the Defendants

and to send a copy of this Memorandum Final Order to counsel for

all parties.

     IT IS SO ORDERED.

                                                           ML
                                             Rebecca Beach Smith
                                             Senior United States District Judge

                                              REBECCA BEACH SMITH
                                      SENIOR UNITED STATES DISTRICT JUDGE


March       , 2020




         While the R&R's discussion of the Plaintiff's claim in Count
VI, found on pages 32-34 of the R&R, is not numbered, sequentially
that section should be IV.4.

                                        12
